Office Action Summary
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
 This non-final office action is responsive to the amendment of 10 May 2021.  Currently Claims 1-20 are pending and are examined below.  

Response to Arguments
The applicant’s arguments have been fully considered but they are not persuasive.

The applicant argues with respect to 112a:

    PNG
    media_image1.png
    192
    1151
    media_image1.png
    Greyscale

And:

    PNG
    media_image2.png
    254
    1141
    media_image2.png
    Greyscale

The examiner respectfully disagrees.

    PNG
    media_image3.png
    450
    1138
    media_image3.png
    Greyscale

	This merely provides verbatim support and does not provide adequate written description for how the invention uses similarity or machine learning to solve the problem purported to be solved.

	The applicant argues that the limitations of claims 8-20 have not been addressed.
	The examiner respectfully disagrees.
	The limitations at issue in claim 1 are:

    PNG
    media_image4.png
    172
    962
    media_image4.png
    Greyscale

	Claim 8 recites:

    PNG
    media_image5.png
    178
    988
    media_image5.png
    Greyscale

	Claim 16 recites:

    PNG
    media_image6.png
    170
    985
    media_image6.png
    Greyscale

	Thus claim 16 is verbatim the same.  Claim 8 states the same features in different words, i.e. the preparation event is associated with the meeting albeit with “training a meeting-pattern identifier”.  These claim limitations in claim 8 and 16 have the same issue with how the applicant has applied similarity analysis (machine learning is a bit more specific as to what constitutes the similarity analysis).
	The MPEP in 2161.01(1) states:

    PNG
    media_image7.png
    343
    1160
    media_image7.png
    Greyscale

	It is apparent from the specification that the applicant does not disclose the algorithmic steps that provide the claimed similarity analysis (or machine learning association) in order to identify preparation tasks that are associated with a particular meeting.  The claimed invention purports to solve the problem of recommending tasks associated with meetings (i.e. preparation events).  However, how the invention algorithmically makes the determination of this association is not described by the disclosure, except in verbatim terms.
	This argument glosses over the applicant’s failure to describe how the invention takes email and other documents between users and determines which are preparation documents for meetings, and further how machine learning is applied to analyze which meetings correspond with preparation documents.  This is not a trivial task and the generic discussion of “machine learning” and such in the specification fails to disclose how the claimed invention solves the problem purported to be solved.
	If an invention’s specification described the use of sugar, flour, butter, eggs and chocolate chips to create a great tasting cookie, but failed to describe the proportions of ingredients or how it was baked, then such an invention would fail to have an adequate written description.  One might argue that these ingredients are known in the art of baking cookies, however the specification does not disclose how these ingredients are 

	The applicant argues regarding the 101 rejection:

    PNG
    media_image8.png
    327
    1167
    media_image8.png
    Greyscale

	The examiner respectfully disagrees.
	Figure 3 of applicant’s drawings show:

    PNG
    media_image9.png
    678
    676
    media_image9.png
    Greyscale

	As a mental process, the abstract idea in the claims could be performed with pencil and paper to determine the associated tasks corresponding to a meeting which are then written using pencil and paper in association with that meeting (e.g. for the “Tech Team – Beta Review” the associated tasks are “read feedback”, “slide-next steps” and “update gui” are listed).  There is no technological improvement provided by the claimed invention in merely providing this graphic.  This does not meet the fact pattern of improving a display by listing the most used icons to improve the accessibility or usability of an interface per se.

	The applicant argues that paragraph 50 suggests the eligibility of the claims:

    PNG
    media_image10.png
    470
    1151
    media_image10.png
    Greyscale

	The examiner respectfully disagrees.
	Paragraph 50 states:

    PNG
    media_image11.png
    460
    1415
    media_image11.png
    Greyscale

	There is nothing here that says that the user interface “improves user efficiency and provides a personalized user experience”.  Rather paragraph 50 discloses that a PDA program (not a device) generally provides to “improve user efficiency and provide personalized computing experiences” without describing any per se improvement in the user interface.

	The applicant argues that the tracking of tasks with a meeting provides an improvement that is eligible:

    PNG
    media_image12.png
    373
    1140
    media_image12.png
    Greyscale

	The examiner respectfully disagrees.
	The provision of listing tasks associated with a meeting does not provide an eligible improvement per se.  This answers the question long held by those participating in meetings of “what do I need to do to prepare for a given meeting?”, which is not inherently technical or technological.

	The applicant argues:

    PNG
    media_image13.png
    185
    1139
    media_image13.png
    Greyscale

	The examiner respectfully disagrees.
	Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer display performance and do not recite any such benefit (Nor does the specification recite any such benefit). The claims are directed to meeting-salient task determination and merely use a computer/display to improve the performance of that determination—not the performance of a computer/display.


    PNG
    media_image14.png
    248
    1152
    media_image14.png
    Greyscale

	The highlighted section is taught by Sarrazin US 2015/0081369 in Figures 6 and 7.  This is further discussed in detail below.

	The applicant argues with respect to claim 8

    PNG
    media_image15.png
    309
    1149
    media_image15.png
    Greyscale
	The examiner respectfully disagrees.
	This limitation regarding “preparation events to be performed by other scheduled participants associated with the meeting” is taught by Nelson in Figure 2I:

    PNG
    media_image16.png
    464
    1351
    media_image16.png
    Greyscale
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of preparing a user for a meeting without significantly more. The claim(s) recite(s):
Identifying features
Identifying a preparation event for a user associated with a meeting
Associating the preparation event with a meeting
Outputting an interface showing both events and meetings and that allows a user to provide a selection (the interface here is merely implementing the abstract idea in the manner of apply it)
 These are directed to an abstract idea which is a mental process (e.g. looking at one’s emails or other documents to determine what needs to be done or reviewed to prepare for a meeting and selecting items to prepare for a meeting). This judicial exception is not integrated into a practical application because the use of a computer for receiving and processing the data as claimed (including a generic interface for “selecting”) and displaying a result is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, paragraph 15 and 41 where the abstract idea can be implemented using generic hardware and software elements).   
The dependent claims further limit the abstract idea by reciting: 
aspects of the data being analyzed (claim 2), 
calculating and scheduling based on the time required to prepare (claim 3), 
outputting a notification for display (claim 4 –here this is merely implementing the abstract idea in the manner of apply it – which does not integrate into a practical application or provide significantly more), 
selecting and displaying those items for a specific user (i.e. using a generic interface) (claim 5),
performing the analysis on multiple meeting (claim 6 - similar to claim 1 with regards to how this impacts eligibility – this is just specifying the data inputs),
training a model, extracting data, associating the data with a meeting using similarity, selecting a meeting and outputting relating data  (claim 7 – the generic recitation of “machine learning” here is merely implementing the abstract idea in the manner of apply it and does not provide a practical application or significantly more; similarly the data processing and outputting on a display do not integrate the abstract idea into a practical application nor provide significantly more),

  (Claims 8-20 recite similar limitations with generic hardware and software elements for performing the method steps.  These generic limitations similarly fail to 
Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not provide significantly more, the claimed invention is patent ineligible
under 35 USC 101.
 
Additionally, the computer readable media of claims 16-20 are not construed to be a carrier wave or signal, due to the disclaimer of paragraph 125:   

    PNG
    media_image17.png
    67
    676
    media_image17.png
    Greyscale











Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites features which do not have adequate written description.  
These are:

    PNG
    media_image18.png
    178
    967
    media_image18.png
    Greyscale

	This machine learning is further recited in claim 7:

    PNG
    media_image19.png
    212
    988
    media_image19.png
    Greyscale

	Claim 8 is similar to Claim 1:

    PNG
    media_image20.png
    182
    997
    media_image20.png
    Greyscale

	The “training…to identify an association” is substantially similar to the “associating...based on similarities”.
	Claim 16 is similar to claim 1:

    PNG
    media_image21.png
    172
    979
    media_image21.png
    Greyscale

	
	What the invention is described as performing is an analysis between, for example, emails and other documents with upcoming meetings to identify those documents/emails which are “preparation events” which need to be reviewed prior to a meeting.   This is claimed as being performed using similarity analysis and using a machine learning training approach – neither of these techniques are described in the specification (other than in support in a verbatim manner) to meet applicant’s requirement for adequate written description.
The specification describes this analysis in the following sections, as discussed below, however none of these sections provide adequate written description.

    PNG
    media_image22.png
    705
    1395
    media_image22.png
    Greyscale

	Thus structured and unstructured (e.g. free form text or dialog in an email) is the data from which the analysis is performed to identify preparation events.

    PNG
    media_image23.png
    945
    1402
    media_image23.png
    Greyscale

	Here patterns are identified but how those patterns are determined is not further disclosed.  The single example given in the bottom of paragraph 20 fails to provide adequate written description for the breadth of various kinds of meetings and preparation activity that would occur.


    PNG
    media_image24.png
    549
    1410
    media_image24.png
    Greyscale

	How meeting features are deduced from text (which would require some kind of semantic analysis to determine) is not disclosed.  These features form the basis for using machine learning from which corresponding documents are identified for which to prepare.

	Paragraphs 22-24 give various examples of how the invention processes the data to determine the patterns.  Paragraph 25 further states:

    PNG
    media_image25.png
    211
    1398
    media_image25.png
    Greyscale

	This disclosure fails to provide adequate written description of how the data is processed, other than very general terms, to determine rules for associating preparation events with a meeting.

	Paragraph 33 is similarly very generic:

    PNG
    media_image26.png
    554
    1398
    media_image26.png
    Greyscale

	What machine learning techniques are used, and more importantly how they are applied, is missing from the disclosure.  Further how the scoring is performed is not disclosed other than stating that scoring is used.

	Paragraph 53 discusses a large variety and type of data that can be analyzed, however how the analysis is actually performed is not disclosed.

	Paragraph 55 discusses an inference engine:

    PNG
    media_image27.png
    238
    1396
    media_image27.png
    Greyscale

	How this inference engine actually is programmed to process the potentially large amount and type of data that is disclosed in paragraph 53 is not shown or disclosed.


    PNG
    media_image28.png
    556
    1398
    media_image28.png
    Greyscale

	Here a large variety of types of machine learning and/or analytic techniques are disclosed as performing the analysis, however how the applicant has actually applied any or all of these to solve the problem purported to be solved is not described.

	Paragraph 72 states:

    PNG
    media_image29.png
    620
    1417
    media_image29.png
    Greyscale

	How the applicant has applied any or all of these techniques along the mentioned “spectrum of sophistication” is not disclosed or described.

    PNG
    media_image30.png
    388
    1404
    media_image30.png
    Greyscale

	The predictive or machine learning models discussed here are not disclosed.


    PNG
    media_image31.png
    633
    1410
    media_image31.png
    Greyscale

	No disclosure is given here as to how the meeting patterns are determined or how similarity is determined.

	Paragraph 87 states:

    PNG
    media_image32.png
    628
    1414
    media_image32.png
    Greyscale

	How the similarity or pattern is determined is not disclosed, nor is how the confidence score is determined.  Paragraph 88 discloses that the threshold is 0.6 or 60 percent, but the basis for this calculation is not disclosed.

	Paragraph 91 similarly generically describes a pattern without describing how the pattern is determined or what constitutes a pattern.

	Paragraphs 103 and 106 are similar to those discussed above, where similarity, similarity score(s) and thresholds are discussed in a verbatim manner without providing an adequate written description for these elements.

	Paragraph 110 states:

    PNG
    media_image33.png
    468
    1413
    media_image33.png
    Greyscale

	The specification does not disclose what the context and semantic similarities, variables, patterns or features are.

	Figure 2 is similar to the above in that it merely shows verbatim support for the claimed limitations, without describing how these components or elements perform the functions necessary for providing adequate written description.
	            
    PNG
    media_image34.png
    449
    578
    media_image34.png
    Greyscale

	Claim 3 recites:

    PNG
    media_image35.png
    103
    866
    media_image35.png
    Greyscale



    PNG
    media_image36.png
    560
    1414
    media_image36.png
    Greyscale

	The limited species given here fails to provide adequate written description for the breadth of preparatory time given the variety of preparation events given elsewhere in the specification (e.g. bringing golf balls in paragraph 55, performing unspecified tasks in paragraph 65, generating a “next step slide set” in paragraph 93, generate an agenda in paragraph 96, generic tasks, commitments and requests in paragraph 110).  The specification does not provide adequate written description for the breadth of “preparation events” as to how the time is estimated for these different events.  It is clear from the specification that this feature is determined automatically by the system, however the basis for this determination is not described at all by the system and accordingly the written description for this claimed feature in claim 3 does not meet the requirements under 112 paragraph a. (Claim 14 is similarly rejected).
 	The claimed invention purports to solve a problem well known in office environments which is ensuring meeting participants are prepared for meetings.  The invention does this by analyzing meetings and various documents/emails/messages on a user’s system to not only identify which of these need to be performed (i.e. a 

The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the 
	The MPEP in 2161 states: 
	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for this similarity determination as described above, however fails to adequately describe the technical details for these elements in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or 112 a).  Since the technologic knowledge of the invention is contained in how the computer performs these functions (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.  The examiner further notes that since the machine learning is a key feature of the invention (as is the estimation of time for a preparation event), this failure to adequately disclose the invention cannot be corrected merely by amending the claim language.  
	Claims 8-20 are similarly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7  are rejected under 35 U.S.C. 103 as being unpatentable over 
 “Extracting Information for Context-aware Meeting Preparation”
S Scerri, B QasemiZadeh, M Dabrowski… - Proceedings of the Ninth …, 2014 - aclweb.org (hereinafter Scerri) in view of
Sarrazin US 2015/0081369 (hereinafter Sarrazin)

	Regarding Claim 1, Scerri teaches
1. A method for preparing a user for a meeting, comprising:
identifying features of the meeting logged within a digital meeting record
associated with the user;
	page 120:

    PNG
    media_image37.png
    366
    711
    media_image37.png
    Greyscale

	Here the event title and description are features of a meeting (i.e. an event)
identifying a preparation event associated with the user, wherein the
preparation event is not associated with the meeting within a meeting preparation system;
	page 121:
	
    PNG
    media_image38.png
    402
    716
    media_image38.png
    Greyscale

	The action items being extracted here are preparation events.  They are not associated with the meeting per se, but rather are documents/emails/messages that contain information determined to be related to the meeting.
associating the preparation event with the meeting based on similarities
between the features of the meeting and features of the preparation event; and

	
    PNG
    media_image39.png
    316
    723
    media_image39.png
    Greyscale

	The similarity is further described here (page 121 column 2)
	
    PNG
    media_image40.png
    154
    711
    media_image40.png
    Greyscale

	A classifier is broadly interpreted as providing similarity.
	Scerri teaches outputting in an automatic way:
outputting in the meeting-preparation interface only preparation
events associated with the meeting. 
	Page 121 column 2:
	
    PNG
    media_image41.png
    345
    729
    media_image41.png
    Greyscale


	
	Scerri does not teach however Sarrazin teaches
based on associating the preparation event with the meeting and in response to the selection, outputting in the meeting-preparation interface only preparation events associated with the meeting, the preparation events and the meeting both viewable in the meeting-preparation interface.	 
	
    PNG
    media_image42.png
    91
    634
    media_image42.png
    Greyscale

             
    PNG
    media_image43.png
    620
    794
    media_image43.png
    Greyscale

	Figures 6 and 7 (This is substantially similar to what is shown in applicant’s figure 3)

receiving through the meeting-preparation interface a selection of a meeting indication associated with the meeting; and
From above the user has selected a meeting with the resulting window in Figure 6.
in response to the selection, outputting in the meeting-preparation interface only preparation events associated with the meeting
 In response to the selection of the meeting in Figure 6, the meeting events associated with the meeting are shown in Figure 7.

Sarrazin addresses the use of intelligent agents to make recommendations to users about how to manage their tasks and schedule, and thus is analogous art (see introduction).
	Sarrazin teaches  that the system provides suggestions of events pertinent to a meeting to help users be more efficient and productive.
	
    PNG
    media_image44.png
    120
    650
    media_image44.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Scerri to have included providing the interface taught by Sarrazin because it would have provided the benefit of improving users’ efficiency and productivity in preparing for meetings.

	Regarding Claim 2, Scerri teaches
2. The method of claim 1, wherein the digital meeting record comprises
meeting details, and 
	page 121 column 1:
	
    PNG
    media_image45.png
    250
    712
    media_image45.png
    Greyscale

	These calendar entries (title, description) are meeting details.
wherein the meeting details and the preparation event are displayed simultaneously.
This is taught as shown by Sarrazin above (the rationale to combine is the same as discussed above).
Scerri does not teach, however Sarrazin teaches:
wherein the digital meeting record is a meeting invitation
paragraph 62

    PNG
    media_image46.png
    158
    514
    media_image46.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the combined teachings of Scerri and Sarrazin to have included where the preparation 
 
	Regarding Claim 5, Scerri teaches
	 5. (Currently Amended) The method of claim 1, wherein the method further comprises:
receiving through the meeting-preparation interface a selection of a user
identification for the user; and
The desktop App of Figure 1 is broadly a meeting-preparation interface that selects the identification for that particular user in order to make recommendations for the use
in response to the selection of the user identification, outputting only
preparation events associated with the user in the meeting-preparation interface.                           
	The desktop app of Figure 1 makes recommendations to the user that are specific only to the user.

Regarding Claim 6, Scerri teaches preparation events but does not teach
6. The method of claim 1, wherein the multiple meetings are a series of meetings, and wherein associating the preparation event with the meeting is further based on a set of rules for reoccurring meetings, the set of rules mined from preparation patterns and meeting patterns corresponding to the series of meetings.
 	  Scerri teaches where multiple meetings are analyzed in order to provide the similarity analysis which results in recommending preparation events.  This analysis is based on a set of rules (see the discussion on page 121 column 1 regarding calendar entries being retrieved, i.e. multiple meetings or meetings that reoccur).  Further Scerri teaches rules for analyzing the meetings discussed above:
	Page 121:
	
    PNG
    media_image47.png
    151
    718
    media_image47.png
    Greyscale

	Here the rules are used to analyze the meetings.   (The plurality of calendar entries in Scerri are broadly interpreted to be a “series” of meetings.  Further since it is clear that the calendar entries (i.e. meetings) in Scerri occur over time, they are ‘reoccurring’ as claimed.)
	To the extent that “reoccurring” is interpreted to be a set of meetings that are identical in time and subject (e.g. a meeting every Monday at 9 pm to discuss operations.), this would be obvious over Scerri and Sarrazin for a number of reasons.  First it is well settled that making a process continuous that is known in the art to be performed once does not convey a patentable distinction (See MPEP 2144.04E).   Secondly given it is well known in the art for calendar entries to include recurring meetings (such as the example given above), it would have been obvious to have further modified Scerri and Sarrazin to have included where the calendar entries were 

	Regarding Claim 7, Scerri teaches
7. The method of claim 6, further comprising
 training a machine-learning model using historical meeting records and user activities.
Page 123 section 4.1
        
    PNG
    media_image48.png
    157
    713
    media_image48.png
    Greyscale

	Calendar events here are historical meeting records and emails/documents are user activities
Page 123 section 4.1
	
    PNG
    media_image49.png
    313
    709
    media_image49.png
    Greyscale

 	 A vector space model running on a support vector machine is a machine learning model.
	extracting preparation events from the series of meetings;
	page 121 column 1:

    PNG
    media_image50.png
    340
    706
    media_image50.png
    Greyscale

	Here Scerri teaches extracting the preparation events.
associating, via the machine-learning model that was trained, the extracted
preparation events with the meeting by analyzing similarities between the extracted preparation events and the meeting; and
	page 121:
	
    PNG
    media_image39.png
    316
    723
    media_image39.png
    Greyscale

	The similarity is further described here (page 121 column 2)
	
    PNG
    media_image40.png
    154
    711
    media_image40.png
    Greyscale

	A classifier is broadly interpreted as providing similarity.
in response to the selection of the meeting indication, outputting in the
meeting-preparation interface only the extracted preparation events associated with the meeting.
	See above regarding Claim 1 and Sarrazin regarding the selection and response in Figures 6 and 7.  The rationale is the same as for claim 1 above.
	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
“Extracting Information for Context-aware Meeting Preparation”
S Scerri, B QasemiZadeh, M Dabrowski… - Proceedings of the Ninth …, 2014 - aclweb.org (hereinafter Scerri) in view of
Sarrazin US 2015/0081369 (hereinafter Sarrazin) and further in view of
“A context-aware personal desktop assistant”
HH Bui, F Cesari, D Elenius, DN Morley… - … on Autonomous agents …, 2008 – Citeseer (hereinafter Bui)

	Regarding Claim 3, Scerri teaches
3. The method of claim 1, wherein the preparation event is a user commitment extracted from an email and the user commitment is a not associated with a due date when extracted,
	Page 121 column 2:

    PNG
    media_image51.png
    453
    719
    media_image51.png
    Greyscale

	The information or task here is not associated with a due date.
	Scerri teaches helping a user to plan for a meeting (i.e. meeting preparation) by identifying tasks to perform – this is discussed here (page 120):
	
    PNG
    media_image52.png
    110
    717
    media_image52.png
    Greyscale

	While Scerri teaches this and further where this preparation addresses specific tasks (via the AIE or action item extractor discussed above), Scerri does not teach where the action items have a particular time element associated with them as per the following, however Bui suggests:
wherein the method further comprises:
calculating an estimated amount of time needed for the user to complete the preparation event; and
	page 2:

    PNG
    media_image53.png
    188
    720
    media_image53.png
    Greyscale

	The estimates of workflow states suggest the amount of time needed for a user to perform an event.
assigning a start date and time to the preparation event that is based on the estimated amount of time and a start date and time of the meeting.
	Page 1 section 2:
	
    PNG
    media_image54.png
    188
    721
    media_image54.png
    Greyscale

	The workflow modelling and estimation of Bui, given that one of the goals of Bui is in meeting preparation, suggests that the tasks being suggested to the user are done so in order for the user to complete the suggested tasks prior to the start of the meeting (i.e. as per the “when and how” of the workflow states discussed above).  The workflow, including dependencies between tasks is suggested in the excerpt shown below from Figure 2.

    PNG
    media_image55.png
    134
    451
    media_image55.png
    Greyscale



	Regarding Claim 4, Scerri teaches
4. The method of claim 3, wherein the method further comprises outputting
for display a notification for the preparation event at the start date and time.
	Scerri teaches an event notification as shown from Figure 1:
	                                    
    PNG
    media_image56.png
    373
    170
    media_image56.png
    Greyscale

The timeliness of the event notification is suggested by Bui above, regarding the recommendation of “when” to perform tasks in order to accomplish the user’s goals.
It would have been obvious to have modified Scerri to have included the notification suggested by Figure 2 of Bui, because it would have provided the benefit of helping ensure a user is able to achieve the preparation events prior to a meeting event.

Claims 8-13, 15-17, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over 
 “Extracting Information for Context-aware Meeting Preparation”
S Scerri, B QasemiZadeh, M Dabrowski… - Proceedings of the Ninth …, 2014 - aclweb.org (hereinafter Scerri) in view of
 Nelson US 2019/0273767 (hereinafter Nelson)

	Regarding Claim 8, Scerri teaches these limitations in Claim 1 above, and Scerri further teaches:
	training a meeting-pattern identifier using historical meeting data and user
activity data to identify an association between one or more preparation events and a meeting having one or more meeting features
	
    PNG
    media_image57.png
    681
    731
    media_image57.png
    Greyscale


page 121:
	
    PNG
    media_image58.png
    307
    720
    media_image58.png
    Greyscale

	The model discussed here is the meeting pattern identifier.
	Scerri teaches outputting a display indicating needed meeting preparation items to a user but does not teach, however Nelson teaches:
	outputting  an indication of the preparation event for display
through a first section of a meeting-preparation interface showing indications of
preparation events associated with the user; and

    PNG
    media_image59.png
    399
    1292
    media_image59.png
    Greyscale

	Figure 2h, here the window 254 shows indications of preparation events associated with a user.

    PNG
    media_image60.png
    454
    1359
    media_image60.png
    Greyscale

outputting an indication of a second preparation event for display through a second section of a meeting-preparation interface showing indications of preparation events to be performed by other scheduled participants associated with the meeting. 
	Figure 2h above, right window shows indications of a second preparation event which are performed by other participants.
	wherein the first section and the second section are viewable simultaneously via the meeting-preparation interface
	The windows of Figure 2H are viewable simultaneously (i.e. since they are part of the same interface).

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Scerri to have included providing the interface taught by Nelson because it would have provided the benefit of improving users’ efficiency and productivity in preparing for meetings.  The 2 part interface of Nelson helps illustrate which tasks are performed by the leader of the meeting versus participants.  Displaying the information this way would help those preparing for a meeting better understand which tasks they 
	
	Regarding Claim 9, Scerri teaches
	9. The method of claim 8, wherein the preparation event is not an extracted
request or commitment and the preparation event is not a user created task.
	The preparation event is not a request or commitment (e.g. emails or other documents suggested for the meeting) and is not a user created task because it is created by the algorithm.

	Regarding Claim 10, Scerri teaches
10. The method of claim 8, wherein the meeting-pattern identifier is trained to be specific to the user.
	Page 121:
	
    PNG
    media_image61.png
    331
    715
    media_image61.png
    Greyscale

	Since the model is based on “personal information item descriptions” is means the preparation events and the meeting pattern identifier are specific to the user.
and wherein the meeting-pattern identifier also uses contextual and semantic information from the historical meeting data to identify the association between the one or more preparation events and the meeting
	page 122 column 2:
	
    PNG
    media_image62.png
    223
    721
    media_image62.png
    Greyscale

	The linguistic/semantic annotations discussed here are contextual and semantic information.
	
Regarding Claim 11, Scerri teaches
11. The method of claim 8, wherein the meeting-pattern identifier is trained to be specific to an organization,
Scerri teaches that the invention is directed to helping users who are using office automation calendar software (see page 120 footnote.)

    PNG
    media_image63.png
    91
    714
    media_image63.png
    Greyscale

Further, as discussed above Scerri teaches where the information being analyzed which is particular to the activities of the person who is meeting with other people.  While Scerri does not teach where the model is trained to be specific to an organization this is obvious in view of the officially noticed fact that it is old and well known for organizations to have their own email/calendar system used within a 
	and wherein the meeting-pattern identifier identifies the association based on determining a set of previous meetings have features in common with the one or more meeting features.
	Page 121 column 2:
	
    PNG
    media_image64.png
    260
    711
    media_image64.png
    Greyscale

	The classifier (i.e. clustering) based on semantics and the fact that the data includes calendar entries and associated emails/tasks (as discussed above) means that the association is identified based on a set of previous meetings having features in common with one or more meeting features.

	Regarding Claim 12, Scerri teaches
	12. (Currently Amended) The method of claim 8, wherein the method further
comprises receiving through the meeting-preparation interface, a selection of a meeting indication associated with the meeting; and
in response to the selection, outputting in the meeting-preparation interface only preparation events associated with the meeting
	page 121 column 1:
	
    PNG
    media_image65.png
    271
    568
    media_image65.png
    Greyscale

	Receiving the embedded event notification is receiving a selection of a meeting indication associated with the meeting.  When the user selects the embedded link, then the salient documents for the meeting are retrieved.
	It would have been obvious to one of ordinary skill in the art to have modified the combined teachings of Scerri and Nelson which in combination suggest providing a link in different windows to pull up salient documents for a meeting to a user to have including using those links in the first window (for the meeting leader) because it would have provided the benefit of providing preparation documents for a meeting to those involved to ensure that all participants were prepared for the meeting.
 
Regarding Claim 13, Scerri teaches
	The method of claim 12, wherein the method further
comprises receiving through the second section of the meeting-preparation interface a selection of a user indication for a second user; and
in response to the selection of the user identification, outputting only preparation events associated with the second user in the second section of the meeting-preparation interface.
As noted above, Nelson teaches a meeting preparation window with sections for the leader (i.e. a first section) and a second section for participants.
	It would have been obvious to one of ordinary skill in the art to have modified the combined teachings of Scerri and Nelson which in combination suggest providing a link in different windows to pull up salient documents for a meeting to a user to have including using those links in the second window (for the participants) because it would have provided the benefit of providing preparation documents for a meeting to those involved to ensure that all participants were prepared for the meeting.

	Regarding Claim 15, Scerri teaches
15. The method of claim 8, wherein the meeting-pattern identifier is a machine learning model that builds association rules.
Page 121;
	
    PNG
    media_image66.png
    191
    710
    media_image66.png
    Greyscale

	Classification here is a machine learning model that is rule based (i.e. build association rules to perform the classification).

Regarding Claim 16, Scerri teaches these limitations in Claim 1 and 8 above, and further teaches:
	16. One or more computer storage media that, when executed by a computing device, causes the computing device to perform a method of identifying meeting preparation tasks,
 	Page 120 Section 2, page 121 Figure 1, the system of Scerri is software based executing on the system architecture of Figure 1.

	Regarding Claim 17, Scerri teaches
	 17. The media of claim 16, wherein the meeting is between only the user and a second person, and wherein the preparation event is associated with the second person through the written communication.
	Page 120
	
    PNG
    media_image67.png
    362
    710
    media_image67.png
    Greyscale

	Here the meeting is between a person and other people.  In this case the preparation event is associated with the communication.  However Scerri does not teach where the meeting is between two people, however Official Notice is taken that it 

	Regarding Claim 19, Scerri teaches
	19. The media of claim 16, wherein the preparation event is associated with the meeting because the written communication is a response to a meeting request for the meeting.
	Page 121
	
    PNG
    media_image68.png
    447
    707
    media_image68.png
    Greyscale

	The text clause here is understood to be in the context of an email.  The task is a request to have a meeting (including sender and recipient).

Regarding  claim 20, Scerri teaches
20. The method of claim 1, wherein the preparation event is a user request
extracted from an email, 
	page 121 column 2 section 3.1:
	
    PNG
    media_image69.png
    190
    719
    media_image69.png
    Greyscale

	An action item associated with an email is a user request.
wherein the meeting is one in a series of meetings and the email is sent after a start of a preceding meeting in the series.
Scerri teaches calendar software and meetings.  Further Scerri teaches the use of emails that are continually mined in order to identify meeting preparation events.  However Scerri does not teach where the meetings are one in a series (i.e. recurring meetings).  Official Notice is taken that it is old and well known in the art for recurring meetings to be scheduled in a calendar event (e.g. Microsoft Outlook has a well known function for being able to set up recurring meetings that repeat – e.g. weekly or monthly).  It would have been obvious to one of ordinary skill in the art to have modified the teachings of Scerri to have included continually mining and analyzing a user’s documents (emails and other documents generated both before and after an series of recurring meetings were scheduled) because it would have provided the benefit of helping a user be prepared for those recurring meetings.  For example in the case where a company has  quarterly sales meetings (financial performance is often known to be reported quarterly in accordance with tax requirements), the invention of Scerri would provide the benefit of identifying and presenting to a user salient information .

Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over 
 “Extracting Information for Context-aware Meeting Preparation”
S Scerri, B QasemiZadeh, M Dabrowski… - Proceedings of the Ninth …, 2014 - aclweb.org (hereinafter Scerri) in view of
 Nelson US 2019/0273767 (hereinafter Nelson) and further in view of 
“A context-aware personal desktop assistant”
HH Bui, F Cesari, D Elenius, DN Morley… - … on Autonomous agents …, 2008 – Citeseer (hereinafter Bui)

	Regarding Claim 14, Scerri teaches
	14. The method of claim 8, further comprising:
calculating an estimated amount of time needed for the user to complete the
preparation event; and
	See claim 3 regarding Bui above.
assigning a start date and time to the preparation event that is based on the estimated amount of time and a start date and time of the meeting.
	See claim 3 regarding Bui above and see the rationale regarding the combination of Scerri and Bui above.

	 
Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over 
“Extracting Information for Context-aware Meeting Preparation”
S Scerri, B QasemiZadeh, M Dabrowski… - Proceedings of the Ninth …, 2014 - aclweb.org (hereinafter Scerri) in view of 
Nelson US 2019/0273767 (hereinafter Nelson) and further in view of
“How to get feedback from your boss”
Knippen, Jay T; Green, Thad B . Employee Counselling Today ; Bradford Vol. 8, Iss. 5, (1996): 13-16. (hereinafter Knippen)

 Regarding Claim 18, Scerri teaches meetings but does not teach, however Knippen teaches:
18 The media of claim  16, wherein the meeting is between only the user and a second person,

    PNG
    media_image70.png
    65
    856
    media_image70.png
    Greyscale

	Here the meeting is between a person and their boss.
wherein all commitments made by the user to the second person and all requests made of the user by the second person are added as preparation events for the meeting.

    PNG
    media_image71.png
    168
    848
    media_image71.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to have modified Scerri to have included where the meeting included the requests and commitments discussed by a person and their boss, because it would have provided the benefit of improving the working relationship and understanding between a supervisor and one of their employees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image72.png
    189
    957
    media_image72.png
    Greyscale
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


15 July 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623